57 F.3d 1069NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James HUFF, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-3460.
United States Court of Appeals, Sixth Circuit.
June 14, 1995.

1
Before:  MARTIN and SILER, Circuit Judges, and JOINER, District Judge.*

ORDER

2
James Huff appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.  Huff requests oral argument.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Huff filed an application for social security disability insurance benefits alleging that he suffered from a back condition.  Following a hearing, an Administrative Law Judge (ALJ) determined that Huff was not disabled because he had the residual functional capacity to perform a substantial number of jobs in the national economy.  The Appeals Council declined to review the ALJ's decision.


4
Huff then filed a complaint seeking review of the Secretary's decision.  Upon de novo review of a magistrate judge's report and over Huff's objections, the district court affirmed the denial of benefits and granted judgment for the Secretary.


5
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Huff, who is proceeding pro se, cites numerous medical documents which he feels establishes that he was disabled prior to the expiration of his insured status.  However, the medical evidence does not indicate that he was totally disabled during the time in question.  Furthermore, Huff did not suffer from a psychological problem prior to the expiration of his insured status.  As there is simply no evidence which indicates that Huff was disabled prior to the expiration of his insured status, the decision of the Secretary is supported by substantial evidence.


7
Accordingly, we deny the request for oral argument and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation